DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 21 January 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Supplemental Amendment Not Entered
The supplemental reply and amendment filed on 19 March 2021 was not entered. Supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The supplemental reply is not limited to placement of the application in condition for allowance, cancellation of a claim, or simplifying issues for appeal, or correction of informalities. Additionally, the supplemental reply was not 


Claims Pending for Examination
Claims 1, 3-10, 12, and 15-38, as of the claims submitted on 21 January 2021, are pending and subject to substantive examination.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 26 contain the trademark/trade name “cremophor”. This appears to be a trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “cremophor (castor oil)”. It is unclear if applicant is intended to recite that both cremophor and castor oil are part of the Markush group, or that cremophor is also known as castor oil.
For the purposes of examination under prior art, either cremophor or castor oil are understood to read on the claimed requirement.



Claim Rejections - 35 USC § 102(b) – Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-6, 8, 12, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adeyeye et al. (Pharmaceutical Research, Vol. 11, No. 4, 1994, pages 575-579).
Adeyeye et al. (hereafter referred to as Adeyeye) is drawn to sustained release ibuprofen-wax microspheres, as of Adeyeye, page 575, title and abstract. The waxes of Adeyeye are ceresine and beeswax, as of Adeyeye, page 576, right column, Table II; as best understood by the examiner, these appear to be hydrophobic waxes. Adeyeye teaches a modifier, which may be glyceryl monostearate or stearyl alcohol, as of Adeyeye, page 575, abstract. Said modifier may be present in an amount of about 10% or 20%, as of Adeyeye, page 577, captions of figure 3 and figure 5, which are reproduced below.

    PNG
    media_image1.png
    626
    1328
    media_image1.png
    Greyscale

The particles of Adeyeye appear to be spherical, as of at least Adeyeye, page 575, abstract, as well as the fact that such particles are referred to as “microspheres” by Adeyeye. Particle sizes appear to range from 96-303 µm, as of Adeyeye, page 578, Table III.
As to claim 1, the claim requires a percentage of wax from about 50% to about 90%. Adeyeye appears to be silent as to the percentage of wax, though this could be calculated from the data above. For example, a 151 µm particle comprising 22% drug and 20% stearyl alcohol, and the remainder ceresine wax, as of figure 5, reproduced above, would appear to comprise 58% wax, which is within the claimed range. 
As to claim 3, the examiner has calculated that one embodiment of Adeyeye comprises 58% wax, as explained in the above-reproduced paragraph. This is sufficient to anticipate claim 3.
As to claim 4, both glyceryl monostearate and stearyl alcohol, as of Adeyeye, figures 3 and 5, reproduced above, read on the required release modifiers.

As to claim 8, both glyceryl monostearate and stearyl alcohol, as of Adeyeye, figures 3 and 5, reproduced above, read on the required release modifiers.
As to claim 12, ibuprofen is understood to read on the required hydrophobic active ingredient.
As to claim 17, Adeyeye teaches suspension as of page 579, right column, top paragraph. Suspensions are understood to comprise a liquid vehicle.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-6, 8, 12, 15, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adeyeye et al. (Pharmaceutical Research, Vol. 11, No. 4, 1994, pages 575-579).
Adeyeye et al. (hereafter referred to as Adeyeye) is drawn to sustained release ibuprofen-wax microspheres, as of Adeyeye, page 575, title and abstract. The waxes of Adeyeye are ceresine and beeswax, as of Adeyeye, page 576, right column, Table II; as best understood by the examiner, these appear to be hydrophobic waxes. Adeyeye teaches a modifier, which may be glyceryl monostearate or stearyl alcohol, as of Adeyeye, page 575, abstract. Said modifier may be present in an amount of about 10% or 20%, as of Adeyeye, page 577, captions of figure 3 and figure 5, which are reproduced below.

    PNG
    media_image1.png
    626
    1328
    media_image1.png
    Greyscale

The particles of Adeyeye appear to be spherical, as of at least Adeyeye, page 575, abstract, as well as the fact that such particles are referred to as “microspheres” by Adeyeye. Particle sizes appear to range from 96-303 µm, as of Adeyeye, page 578, Table III.
As to claim 1, the claim requires a percentage of wax from about 50% to about 90%. Adeyeye appears to be silent as to the percentage of wax, though this could be calculated from the data above. For example, a 151 µm particle comprising 22% drug and 20% stearyl alcohol, and the remainder ceresine wax, as of figure 5, reproduced above, would appear to comprise 58% wax, which is within the claimed range. 
As to claim 1, for the purposes of this rejection, the examiner assumes, purely en arguendo and in regard to this ground of rejection only, that Adeyeye teaches all of the required elements of claim 1 but not in the same embodiment. As such, it is assumed, purely en arguendo, that the prior art is not anticipatory insofar as the elements of the prior art that are recited by the instant claims must be selected from various lists/locations in the prior art reference. It would have been obvious, however, to make KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 3, the examiner has calculated that one embodiment of Adeyeye comprises 58% wax, as explained in the above-reproduced paragraph. This is sufficient to meet the requirements of claim 3.
As to claim 4, both glyceryl monostearate and stearyl alcohol, as of Adeyeye, figures 3 and 5, reproduced above, read on the required release modifiers.
As to claims 5-6, Adeyeye teaches particles with a sustained release of at least 4 or 8 hours, as of Adeyeye, figures 3 and 5, reproduced above.
As to claim 8, both glyceryl monostearate and stearyl alcohol, as of Adeyeye, figures 3 and 5, reproduced above, read on the required release modifiers.
As to claim 12, ibuprofen is understood to read on the required hydrophobic active ingredient.
As to claim 15, Adeyeye teaches wax particles, as explained above. While the amount of wax matrix in Adeyeye does not appear to be as high as the percentage required by claim 15, the skilled artisan would have been motivated to have optimized 
As to claim 17, Adeyeye teaches a suspension as of page 579, right column, top paragraph. Suspensions are understood to comprise a liquid vehicle.
As to claim 19, Adeyeye teaches pooling the particles into size fractions, as of Adeyeye, page 576, left column, Table 1, reproduced below.

    PNG
    media_image2.png
    411
    660
    media_image2.png
    Greyscale


As to claim 20, Adeyeye teaches a standard deivation of dissolution rate of less than 10% under specific conditions, as of Adeyeye, page 579, left column, relevant paragraph reproduced below.

    PNG
    media_image3.png
    513
    666
    media_image3.png
    Greyscale

While Adeyeye does not appear to teach conducting this experiment for 4 weeks at 40°C, the skilled artisan would have been motivated to have optimized the formulation of Adeyeye to have decreased dissolution standard deviation under such .


Claims 7, 9-10, 16, 21-32, and 34-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adeyeye et al. (Pharmaceutical Research, Vol. 11, No. 4, 1994, pages 575-579) in view of Bodmeier et al. (Journal of Microencapsulation, Vol. 9, No. 1, 1992, pages 99-107).
Adeyeye is drawn to wax microspheres for sustained release of an active agent. Said wax microspheres also comprise glyceryl monostearate or stearyl alcohol. See the rejection above over Adeyeye by itself.
Adeyeye does not appear to teach a material that reads on the required stabilizer.
Bodmeier et al. (hereafter referred to as Bodmeier) is drawn to wax microparticles prepared by an emulsion process, as of Bodmeier, page 99, title and abstract. Said particles have been made in the following manner, as of Bodmeier, page 100, section entitled “Microparticle preparation”, relevant paragraph reproduced below.

    PNG
    media_image4.png
    452
    1258
    media_image4.png
    Greyscale


Bodmeier appears to differ from the claimed invention because Bodmeier does not appear to teach a release modifier.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the Pluronic F-68 or polyvinyl alcohol of Bodmeier with the composition of Adeyeye. Both the compositions of Bodmeier and Adeyeye are drawn to wax particles comprising a pharmaceutical drug. Bodmeier indicates that Pluronic F-68 is an ingredient found in wax microparticles for pharmaceutical drug delivery. As such, the skilled artisan would have been motivated to have combined the Pluronic F-68 or polyvinyl alcohol of Bodmeier with the wax particle of Adeyeye for predictable formulation of a wax microparticle suitable for administration to a patient with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (Pluronic F-68 or polyvinyl alcohol) for incorporation into a composition (that of Adeyeye), based on its recognized suitability for its intended use (in a wax microparticle for administration of a pharmaceutical). See MPEP 2144.07.
As to claim 7, the Pluronic F-68 or polyvinyl alcohol of Bodmeier is understood to read on the required stabilizer. See Bodmeier, page 102, second to last paragraph.
As to claim 9, the Pluronic F-68 or polyvinyl alcohol of Bodmeier is understood to read on the additional limitations of claim 9.

As to claim 16, the stabilizer itself may be found on the surface of the particle. See Bodmeier, page 102, paragraph reproduced below.

    PNG
    media_image5.png
    168
    1255
    media_image5.png
    Greyscale

Therefore, the examiner understands that the stabilizer is on the surface of the particle.
As to claim 21, this is an independent claim requiring particles with a hydrophobic wax matrix in a specific amount, a release modifier in a specific amount, and a stabilizer. Adeyeye teaches the required hydrophobic wax matrix and release modifier, as explained above, and Bodmeier teaches the required stabilizer, as explained above.
As to claim 22, this claim is rejected for essentially the same reason that claim 3 is rejected.
As to claim 23, this claim is rejected for essentially the same reason that claim 15 is rejected.
As to claim 24, this claim is rejected for essentially the same reason that claim 5 is rejected.
As to claim 25, this claim is rejected for essentially the same reason that claim 6 is rejected.
As to claims 26-27, both glyceryl monostearate and stearyl alcohol, as of Adeyeye, figures 3 and 5, reproduced above, read on the required release modifiers.

As to claim 29, Bodmeier teaches a water-soluble drug, as of the reference title on page 99. This is understood to read on the required hydrophilic active ingredient.
As to claim 30, ibuprofen is understood to read on the required hydrophobic active ingredient.
As to claim 31, this claim is rejected for essentially the same reason that claim 16 is rejected.
As to claim 32, Adeyeye teaches suspension as of page 579, right column, top paragraph. Suspensions are understood to comprise a liquid vehicle.
As to claim 34, this claim is rejected for essentially the same reason that claim 19 is rejected.
As to claim 35, this claim is rejected for essentially the same reason that claim 20 is rejected.
As to claim 36, Adeyeye teaches particle sizes appear to range from 96-303 µm, as of Adeyeye, page 578, Table III.
As to claim 37, Bodmeier teaches 0.25% to 2.0% of stabilizer concentration, as of Bodmeier, page 101, figure 1.
As to claim 38, Adeyeye teaches embodiments wherein the particle is releasing active agent between 6 and 14 hours, as of Adeyeye, page 577, figures 3 and 5. This overlaps with the required period of 6 hours to 24 hours. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adeyeye et al. (Pharmaceutical Research, Vol. 11, No. 4, 1994, pages 575-579) in view of Jain et al. (WO 2010/089767 A1).
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adeyeye et al. (Pharmaceutical Research, Vol. 11, No. 4, 1994, pages 575-579) in view of Bodmeier et al. (Journal of Microencapsulation, Vol. 9, No. 1, 1992, pages 99-107), the combination further in view of Jain et al. (WO 2010/089767 A1).
Adeyeye is drawn to a wax microparticle with a release modifier. Bodmeier is drawn to a wax microparticle with a stabilizer. See the rejections above over Adeyeye by itself or Adeyeye in view of Bodmeier by themselves. Adeyeye teaches a suspension as of page 579, right column, top paragraph. Suspensions are understood to comprise a liquid vehicle.
Adeyeye does not teach an additional active ingredient in the suspension.
Jain et al. (hereafter referred to as Jain) is drawn to orally deliverable dual release pharmaceutical suspensions, as of Jain, title and abstract. Said suspension has an immediate release portion which can be in the solution and a suspended release fraction in particles, as of Jain, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition of Adeyeye in the manner taught by Jain. Adeyeye is drawn to particles for controlled release. However, in some applications, it is desired to release 
As to claims 18 and 33, the formulation of Jain would have comprised the required particle and liquid vehicle surrounding the particle comprising a drug.


Response to Arguments Regarding Obviousness Rejection
Applicant has presented various arguments regarding the previously applied obviousness rejection, as of applicant’s response on 21 January 2021 (hereafter referred to as applicant’s response). Some of these arguments are moot in view of the withdrawal of the rejections to which the arguments were drawn. As such, the examiner has not substantively addressed arguments presented by applicant that are related to rejections which have been withdrawn.
Applicant has presented various arguments alleging unexpected results of the claimed invention, as of page 11, bottom paragraph and page 12, top paragraph of applicant’s response. These arguments are not persuasive. As an initial matter, this office action includes an anticipation rejection, and unexpected results are not persuasive for claims rejected under anticipation. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 
With regard to the obviousness rejections, unexpected results can be used to overcome an obviousness rejection. Nevertheless, in applicant’s response, applicant points to paragraphs 0039 and 0040 of the instant specification in support of an alleged determination of unexpected results. The examiner disagrees that the disclosure of these paragraphs of the instant specification is probative of non-obviousness based upon unexpected results. The burden is on applicant to establish that results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b)(I). In this case, no actual experimental data is provided in paragraphs 0039 and 0040; as such, nothing in these paragraphs is probative of non-obviousness. The examiner additionally notes that according to MPEP 716.02(b)(II), applicant has the burden of explaining the data that applicant proffers as evidence of non-obviousness. Nevertheless, this appears to be moot as applicant has not provided relevant data.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3-10, 12, and 15-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,398,649. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a drug delivery composition comprising particles, wherein the particles comprise wax in a specific amount, a release modifier in a specific amount, a specific size range, and an active ingredient selected from a specific list.
The conflicting claims are drawn to a composition comprising guaifenesin, a hydrophobic wax matrix in a specific amount, a release modifier that is stearic acid present in a specific amount, and a specific particle size. The conflicting claims recite ethyl cellulose as the stabilizer and stearic acid as the release modifier.
The instant claims differ from the conflicting claims because the conflicting claims recite specific ingredients, such as ethylcellulose and stearic acid that are not recited by instant claim 1. Nevertheless, ethylcellulose and stearic acid are recited by instant claims 4 and 9. Regardless, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims, thereby effectively anticipating the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.


Response to Arguments Regarding Double Patenting Rejection
In applicant’s response, applicant requests that the double patenting rejection be held in abeyance until there is an indication of [otherwise] allowable subject matter, as of applicant’s response, page 12. As there is no otherwise allowable subject matter, the double patenting rejection has been maintained by the examiner.


Additional Cited Prior Art
The examiner cites the following additional references. These references have authors in common with the Adeyeye and Bodmeier references cited above, and are also drawn to wax particles for drug delivery.
Adeyeye et al. (Journal of Microencapsulation, 1997, Vol. 14, No. 3, pages 357—377). This reference is drawn to a wax particle encapsulating ibuprofen.
Bodmeier et al. (Journal of Microencapsulation, 1992, Vol. 9, No. 1, pages 89-98). This reference is drawn to a wax particle encapsulating ibuprofen.
Lewis et al. (Journal of Microencapsulation, 1998, Vol. 15, No. 5, pages 555-567). This reference is drawn to a suspension of wax microspheres encapsulating diclofenac.
Adeyeye et al. (Pharmaceutical Research, Vol. 8, No. 11, 1991, pages 1377-1383). This reference is drawn to a wax particle encapsulating ibuprofen.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612